AMENDED AND RESTATED CREDIT AGREEMENT Dated as of January 18, 2008 among Duckwall-Alco Stores, Inc., as the Borrower, Bank of America, N.A. as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto Wells Fargo Retail Finance, LLC, as Documentation Agent Bank of America Model Syndicated Credit Agreement TABLE OF CONTENTS SectionPage ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS[INSERT PAGE NUMBER] 1.01 Defined Terms [INSERT PAGE NUMBER] 1.02 Other Interpretive Provisions [INSERT PAGE NUMBER] 1.03 Accounting Terms. [INSERT PAGE NUMBER] 1.04 Rounding [INSERT PAGE NUMBER] 1.05 Times of Day [INSERT PAGE NUMBER] 1.06 Letter of Credit Amounts [INSERT PAGE NUMBER] ARTICLE II. THE REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS[INSERT PAGE NUMBER] 2.01 Revolving Credit Loans; Reserves [INSERT PAGE NUMBER] 2.02 Reserved. [INSERT PAGE NUMBER] 2.03 Borrowings, Conversions and Continuations of Loans. [INSERT PAGE NUMBER] 2.04 Letters of Credit. [INSERT PAGE NUMBER] 2.05 Swing Line Loans. [INSERT PAGE NUMBER] 2.06 Prepayments. [INSERT PAGE NUMBER] 2.07 Termination or Reduction of Revolving Credit Commitments. [INSERT PAGE NUMBER] 2.08 Repayment of Loans. [INSERT PAGE NUMBER] 2.09 Interest. [INSERT PAGE NUMBER] 2.10 Fees [INSERT PAGE NUMBER] 2.11 Computation of Interest and Fees. [INSERT PAGE NUMBER] 2.12 Evidence of Debt. [INSERT PAGE NUMBER] 2.13 Payments Generally. [INSERT PAGE NUMBER] 2.14 Sharing of Payments by Lenders. [INSERT PAGE NUMBER] 2.15 Settlement Amongst Lenders [INSERT PAGE NUMBER] 2.16 Increase in Revolving Credit Commitments. [INSERT PAGE NUMBER] ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY[INSERT PAGE NUMBER] 3.01 Taxes. [INSERT PAGE NUMBER] 3.02 Illegality [INSERT PAGE NUMBER] 3.03 Inability to Determine Rates [INSERT PAGE NUMBER] 3.04 Increased Costs; Reserves on LIBO Rate Loans. [INSERT PAGE NUMBER] 3.05 Compensation for Losses [INSERT PAGE NUMBER] 3.06 Mitigation Obligations; Replacement of Lenders. [INSERT PAGE NUMBER] 3.07 Survival [INSERT PAGE NUMBER] ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS[INSERT PAGE NUMBER] 4.01 Conditions of Initial Credit Extension [INSERT PAGE NUMBER] 4.02 Conditions to all Credit Extensions [INSERT PAGE NUMBER] ARTICLE V. REPRESENTATIONS AND WARRANTIES[INSERT PAGE NUMBER] 5.01 Existence, Qualification and Power [INSERT PAGE NUMBER] 5.02 Authorization; No Contravention [INSERT PAGE NUMBER] 5.03 Governmental Authorization; Other Consents [INSERT PAGE NUMBER] 5.04 Binding Effect [INSERT PAGE NUMBER] 5.05 Financial Statements; No Material Adverse Effect. [INSERT PAGE NUMBER] 5.06 Litigation [INSERT PAGE NUMBER] 5.07 No Default.Neither [INSERT PAGE NUMBER] 5.08 Ownership of Property; Liens. [INSERT PAGE NUMBER] 5.09 Environmental Compliance.Neither [INSERT PAGE NUMBER] 5.10 Insurance [INSERT PAGE NUMBER] 5.11 Taxes [INSERT PAGE NUMBER] 5.12 ERISA Compliance. [INSERT PAGE NUMBER] 5.13 Subsidiaries; Equity Interests [INSERT PAGE NUMBER] 5.14 Margin Regulations; Investment Company Act. [INSERT PAGE NUMBER] 5.15 Disclosure. [INSERT PAGE NUMBER] 5.16 Compliance with Laws [INSERT PAGE NUMBER] 5.17 Intellectual Property; Licenses, Etc. [INSERT PAGE NUMBER] 5.18 Labor Matters. [INSERT PAGE NUMBER] 5.19 Security Documents. [INSERT PAGE NUMBER] 5.20 Solvency. [INSERT PAGE NUMBER] 5.21 Deposit Accounts; Credit Card Arrangements. [INSERT PAGE NUMBER] 5.22 Brokers. [INSERT PAGE NUMBER] 5.23 Customer and Trade Relations. [INSERT PAGE NUMBER] 5.24 Material Contracts. [INSERT PAGE NUMBER] 5.25 Casualty. [INSERT PAGE NUMBER] ARTICLE VI. AFFIRMATIVE COVENANTS[INSERT PAGE NUMBER] 6.01 Financial Statements [INSERT PAGE NUMBER] 6.02 Certificates; Other Information [INSERT PAGE NUMBER] 6.03 Notices [INSERT PAGE NUMBER] 6.04 Payment of Obligations. [INSERT PAGE NUMBER] 6.05 Preservation of Existence, Etc. [INSERT PAGE NUMBER] 6.06 Maintenance of Properties. [INSERT PAGE NUMBER] 6.07 Maintenance of Insurance [INSERT PAGE NUMBER] 6.08 Compliance with Laws [INSERT PAGE NUMBER] 6.09 Books and Records; Accountants. [INSERT PAGE NUMBER] 6.10 Inspection Rights. [INSERT PAGE NUMBER] 6.11 Use of Proceeds. [INSERT PAGE NUMBER] 6.12 Additional Loan Parties [INSERT PAGE NUMBER] 6.13 Cash Management. [INSERT PAGE NUMBER] 6.14 Information Regarding the Collateral. [INSERT PAGE NUMBER] 6.15 Physical Inventories. [INSERT PAGE NUMBER] 6.16 Environmental Laws. [INSERT PAGE NUMBER] 6.17 Further Assurances. [INSERT PAGE NUMBER] 6.18 Compliance with Terms of Leaseholds. [INSERT PAGE NUMBER] 6.19 Material Contracts. [INSERT PAGE NUMBER] ARTICLE VII. NEGATIVE COVENANTS[INSERT PAGE NUMBER] 7.01 Liens [INSERT PAGE NUMBER] 7.02 Investments [INSERT PAGE NUMBER] 7.03 Indebtedness. [INSERT PAGE NUMBER] 7.04 Fundamental Changes [INSERT PAGE NUMBER] 7.05 Dispositions. [INSERT PAGE NUMBER] 7.06 Restricted Payments. [INSERT PAGE NUMBER] 7.07 Prepayments of Indebtedness. [INSERT PAGE NUMBER] 7.08 Change in Nature of Business. [INSERT PAGE NUMBER] 7.09 Transactions with Affiliates [INSERT PAGE NUMBER] 7.10 Burdensome Agreements [INSERT PAGE NUMBER] 7.11 Use of Proceeds [INSERT PAGE NUMBER] 7.12 Amendment of Material Documents. [INSERT PAGE NUMBER] 7.13 Corporate Name; Fiscal Year. [INSERT PAGE NUMBER] 7.14 Deposit Accounts; Credit Card Processors. [INSERT PAGE NUMBER] 7.15 Excess Availability. [INSERT PAGE NUMBER] 7.16 Store Openings or Closings. [INSERT PAGE NUMBER] ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES[INSERT PAGE NUMBER] 8.01 Events of Default [INSERT PAGE NUMBER] 8.02 Remedies Upon Event of Default [INSERT PAGE NUMBER] 8.03 Application of Funds [INSERT PAGE NUMBER] ARTICLE IX. ADMINISTRATIVE AGENT[INSERT PAGE NUMBER] 9.01 Appointment and Authority. [INSERT PAGE NUMBER] 9.02 Rights as a Lender [INSERT PAGE NUMBER] 9.03 Exculpatory Provisions [INSERT PAGE NUMBER] 9.04 Reliance by Agents. [INSERT PAGE NUMBER] 9.05 Delegation of Duties [INSERT PAGE NUMBER] 9.06 Resignation of Agents [INSERT PAGE NUMBER] 9.07 Non-Reliance on Administrative Agent and Other Lenders [INSERT PAGE NUMBER] 9.08 No Other Duties, Etc. [INSERT PAGE NUMBER] 9.09 Administrative Agent May File Proofs of Claim [INSERT PAGE NUMBER] 9.10 Collateral and Guaranty Matters [INSERT PAGE NUMBER] 9.11 Notice of Transfer [INSERT PAGE NUMBER] 9.12 Reports and Financial Statements [INSERT PAGE NUMBER] 9.13 Agency for Perfection. [INSERT PAGE NUMBER] 9.14 Indemnification of Agents [INSERT PAGE NUMBER] 9.15 Relation among Lenders. [INSERT PAGE NUMBER] ARTICLE X. MISCELLANEOUS[INSERT PAGE NUMBER] 10.01 Amendments, Etc. [INSERT PAGE NUMBER] 10.02 Notices; Effectiveness; Electronic Communications. [INSERT PAGE NUMBER] 10.03 No Waiver; Cumulative Remedies [INSERT PAGE NUMBER] 10.04 Expenses; Indemnity; Damage Waiver. [INSERT PAGE NUMBER] 10.05 Payments Set Aside [INSERT PAGE NUMBER] 10.06 Successors and Assigns. [INSERT PAGE NUMBER] 10.07 Treatment of Certain Information; Confidentiality [INSERT PAGE NUMBER] 10.08 Right of Setoff [INSERT PAGE NUMBER] 10.09 Interest Rate Limitation [INSERT PAGE NUMBER] 10.10 Counterparts; Integration; Effectiveness [INSERT PAGE NUMBER] 10.11 Survival [INSERT PAGE NUMBER] 10.12 Severability [INSERT PAGE NUMBER] 10.13 Replacement of Lenders [INSERT PAGE NUMBER] 10.14 Governing Law; Jurisdiction; Etc. [INSERT PAGE NUMBER] 10.15 Waiver of Jury Trial [INSERT PAGE NUMBER] 10.16 No Advisory or Fiduciary Responsibility. [INSERT PAGE NUMBER] 10.17 USA PATRIOT Act Notice [INSERT PAGE NUMBER] 10.18 Time of the Essence [INSERT PAGE NUMBER] 10.19 Press Releases [INSERT PAGE NUMBER] 10.20 Additional Waivers. [INSERT PAGE NUMBER] 10.21 No Strict Construction [INSERT PAGE NUMBER] 10.22 Attachments [INSERT PAGE NUMBER] 10.23 Amendment and Restatement. [INSERT PAGE NUMBER] SIGNATURES…………….S-[INSERT PAGE NUMBER] SCHEDULES 2.01Revolving Credit Commitments and Applicable Percentages 2.04Existing Letters of Credit 5.01Borrower Organizational Information 5.05Supplement to Interim Financial Statements 5.08(b)(1)Owned Real Estate 5.08(b)(2)Leased Real Estate 5.10Insurance 5.13Subsidiaries; Other Equity Investments; Equity Interests in the Borrower 5.18Collective Bargaining Agreements 5.21(a)DDAs 5.21(b)Credit Card Arrangements 5.24Material Contracts 6.02Financial and Collateral Reporting 7.01Existing Liens 7.02Existing Investments 7.03Existing Indebtedness 10.02Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A-1Revolving Credit Loan Notice BSwing Line Loan Notice C-1Revolving Credit Note C-2Swing Line Note DAssignment and Assumption ECustoms Broker Agreement FJoinder Agreement GBorrowing Base Certificate HDDA Notification ICredit Card Notification AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of January 18, 2008, among Duckwall-Alco Stores, Inc., a Kansas corporation (the “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer; and Wells Fargo Retail Finance, LLC, as Documentation Agent. WHEREAS, the Borrower, Fleet Retail Group, LLC (f/k/a Fleet Retail Finance Inc.) and Wells Fargo Retail Finance, LLC are party to that certain Loan and Security Agreement dated as of April 15, 2002 by and among the Borrower, the other Borrowers party thereto, the Lenders party thereto, Fleet Retail Group, LLC, as Administrative Agent and Collateral Agent for the Lenders, and Wells Fargo Retail Finance, LLC, as Documentation Agent (as amended and in effect, the “Existing Credit Agreement”); and WHEREAS, Fleet Retail Group, LLC and Wells Fargo Retail Finance, LLC are party to that certain Agency Agreement dated as of April 15, 2002 by and among the Lenders party thereto and to the Existing Credit Agreement from time to time, Fleet Retail Group, LLC, as Administrative Agent and Collateral Agent for the Lenders, and Wells Fargo Retail Finance, LLC, as Documentation Agent (as amended and in effect, the “Agency Agreement”); and WHEREAS, Fleet Retail Group, LLC has resigned as Administrative Agent and Collateral Agent under the Existing Credit Agreement, the Agency Agreement and the other Loan Documents (as defined in the Existing Credit Agreement), and Bank of America, N.A. has been appointed as Administrative Agent and Collateral Agent by the Lenders; and WHEREAS, Fleet Retail Group, LLC, as a Lender under the Existing Credit Agreement, has assigned all of its Commitments and all outstanding Revolving Credit Obligations owed to it to Bank of America, N.A., and Bank of America, N.A. has become a Lender under the Existing Credit Agreement; and WHEREAS, the Borrower has requested that the Agents and the Lenders amend the Existing Credit Agreement to provide, among other things, an increase in the Revolving Credit Loan Ceiling (as defined in the Existing Credit Agreement), and the Agents and the Lenders have indicated their willingness to so amend the Existing Credit Agreement on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree that the Existing Credit Agreement and the Agency Agreement shall be amended and restated in their entirety to read as follows and as set forth in the Security Agreement (as hereafter defined): ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms» .As used in this Agreement, the following terms shall have the meanings set forth below: “ACH” means automated clearing house transfers. “Account” means “accounts” as defined in the UCC, and also means a right to payment of a monetary obligation, whether or not earned by performance, (a) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for services rendered or to be rendered, (c) for a policy of insurance issued or to be issued, (d) for a secondary obligation incurred or to be incurred, (e) for energy provided or to be provided, (f) for the use or hire of a vessel under a charter or other contract, (g) arising out of the use of a credit or charge card or information contained on or for use with the card, or (h) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state.The term “Account” includes health-care-insurance receivables. “Acquisition” means, with respect to any Person (a) an Investment in, or a purchase of a Controlling interest in, the Equity Interests of any other Person, (b) a purchase or other acquisition of all or substantially all of the assets or properties of, another Person or of any business unit of another Person, (c) any merger or consolidation of such Person with any other Person or other transaction or series of transactions resulting in the acquisition of all or substantially all of the assets, or a Controlling interest in the Equity Interests, of any Person, or (d) any acquisition of any Store locations of any Person, in each case in any transaction or group of transactions which are part of a common plan. “Additional Commitment
